Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed January 24th, 2022. Applicant’s amendments to claims 1, 11, and 20, as described on pages 6-9 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “the impending change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object...” as supported by the specification paragraphs [0025-0027]. However, as they change the scope of the claim, new art rejections for claims 1, 11, and 20 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.


Claim Objections

	Claim 8 is objected to because of the following informalities:  Claim 8 is similar to claim 18 but was not amended in a similar way, making it unclear if it is supposed to be an impending start of the host vehicle engine in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco et al. (US Pre-Granted Publication No. US 2017/0350360 A1 hereinafter “Tedesco” further in view of Albertson (US Pre-Granted Publication No. US 2009/0299549 A1 hereinafter “Albertson”) further still in view of Gibson et al. (US Pre-Granted Publication No. US 2012/0010044 A1 hereinafter “Gibson”).

	Regarding claim 1 Tedesco discloses:

	A control system for controlling a vehicle stop-start system having a stop stage in which an engine of a host vehicle is automatically stopped and a start stage in which the host vehicle engine is automatically restarted after the stop stage, (Tedesco [0016] wherein a vehicle includes a start stop feature based on various inputs to the system) the control system comprising: an interface configured to receive an input signal including traffic condition information, (Tedesco clm 3 [0011] wherein the vehicle includes a vision system to determine traffic signals, pedestrians, lane markings, etc. and supplies information to the ECU to control other features like the start-stop functionality)  wherein the input signal comprises a vehicle-to-x communication signal (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) or a sensor signal from a host vehicle sensor configured to monitor a traffic condition; (Tedesco [0014] [0017-0018] wherein a camera is used to detect traffic signs and other traffic events to control a start-stop of the vehicle) and a controller configured to generate a control signal operative to automatically initiate the start stage of the vehicle stop-start system … (Tedesco [0014-0015] wherein when the camera system determines a stop condition the engine is powered fully off or partially shut down)

	Tedesco does not appear to disclose:

	based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition; wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object. 

	However, in the same field of endeavor of vehicle controls Albertson discloses:

	“based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition.” (Albertson [0015] [0019] wherein based on an imminent change in traffic signal light the engine may power on for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition controlling the vehicle of Albertson with the vehicle start-stop control of Tedesco because one of ordinary skill would have been motivated to make this modification in order to better prepare the vehicle for acceleration and responsiveness for the driver during start-stop operations (Albertson [0015]).
	
	Additionally, Tedesco and Albertson does not appear to disclose:

	wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object. 

	However, in the same field of endeavor of vehicle controls Gibson discloses:

	“wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object.” (Gibson [0060] wherein when the vehicle ahead pulls away i.e. the object is clear, the host vehicle will start the engine).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition occupation of Gibson with the vehicle start-stop control of Tedesco and Albertson because one of ordinary skill would have been motivated to make this modification in order to improve vehicle efficiency and automatic launches of a vehicle (Gibson [0006]).


	Regarding claim 2 Tedesco in view of Albertson and Gibson disclose all of the limitations of claim 1 but Tedesco does not appear to disclose:

	… wherein the impending change in the traffic condition comprises an impending change of a status of a traffic signal.

	However, in the same field of endeavor of vehicle controls Albertson discloses:

	“wherein the impending change in the traffic condition comprises an impending change of a status of a traffic signal.” (Albertson [0015] [0019] wherein based on an imminent change in traffic signal light the engine may power on for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition controlling the vehicle of Albertson with the vehicle start-stop control of Tedesco because one of ordinary skill would have been motivated to make this modification in order to better prepare the vehicle for acceleration and responsiveness for the driver during start-stop operations (Albertson [0015]).

	Regarding claim 3 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 2 and Tedesco further discloses:

	The control system of claim 2 wherein the interface comprises a vehicle-to-x communication unit and the input signal comprises the vehicle-to-x communication signal.  (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure).

	Regarding claim 5 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 1 and Tedesco further discloses:

	The control system of claim 1 wherein the object comprises a surrounding vehicle, a pedestrian, (Tedesco [0016] wherein objects consist of traffic jams and stopped cars (i.e. surrounding vehicles) and pedestrians) or a gate for railway tracks.  

	Regarding claim 6 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 5 and Tedesco further discloses:

	The control system of claim 5 wherein the interface comprises a vehicle-to-x communication unit (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) and the input signal comprises a vehicle-to-vehicle 3Serial No. 16/897,330Atty. Dkt. No. LEAR20176PUScommunication signal, (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) a vehicle-to-pedestrian communication signal, or a vehicle-to- infrastructure communication signal. (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure).

	Regarding claim 7 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 5 and Tedesco further discloses:

	The control system of claim 5 wherein the input signal comprises the sensor signal from the host vehicle sensor.  (Tedesco [0014] [0018] wherein a camera is used as a sensor to supply to the ECU to control the start-stop feature).

	Regarding claim 9 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 1 and Tedesco further discloses:

	The control system of claim 1 wherein the controller is further operative to delay generation of the control signal operative to initiate the start stage of the vehicle stop-start system based on the input signal indicating that an object is present in a roadway of the host vehicle. (Tedesco [0013] wherein the vehicle will not start the engine back up if there is a hazard detected such as a vehicle in an intersection or a pedestrian in the travel path).  

	Regarding claim 10 Tedesco in view of Albertson discloses all of the limitations of claim 1 and Tedesco further discloses:

	A vehicle comprising the control system of claim 1 for controlling a vehicle stop-start system (Tedesco fig. 1 wherein the vehicle 10 includes this functionality) having a stop stage in which an engine of a host vehicle is automatically stopped (Tedesco [0015] wherein the engine is either fully or partially shut down) and a start stage in which the host vehicle engine is automatically restarted after the stop stage. (Tedesco [0012] [0015] wherein the vehicle restarts the engine to power the car).

	Regarding claim 11 Tedesco discloses:

	A method for controlling a vehicle stop-start system having a stop stage in which an engine of a host vehicle is automatically stopped and a start stage in which the host vehicle engine is automatically restarted after the stop stage, (Tedesco [0016] wherein a vehicle includes a start stop feature based on various inputs to the system) the method comprising: receiving an input signal including traffic condition information, (Tedesco clm 3 [0011] wherein the vehicle includes a vision system to determine traffic signals, pedestrians, lane markings, etc. and supplies information to the ECU to control other features like the start-stop functionality)   wherein the input signal comprises a vehicle-to-x communication signal (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) or a sensor signal from a host vehicle sensor configured to monitor a traffic condition; (Tedesco [0014] [0017-0018] wherein a camera is used to detect traffic signs and other traffic events to control a start-stop of the vehicle) and generating a control signal operative to automatically initiate the start stage of the vehicle stop-start system … (Tedesco [0014-0015] wherein when the camera system determines a stop condition the engine is powered fully off or partially shut down)

	Tedesco does not appear to disclose:

	based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition; wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object.

	However, in the same field of endeavor of vehicle controls Albertson discloses:

	“based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition.” (Albertson [0015] [0019] wherein based on an imminent change in traffic signal light the engine may power on for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition controlling the vehicle of Albertson with the vehicle start-stop control of Tedesco because one of ordinary skill would have been motivated to make this modification in order to better prepare the vehicle for acceleration and responsiveness for the driver during start-stop operations (Albertson [0015]).

	Additionally, Tedesco and Albertson does not appear to disclose:

	wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object. 

	However, in the same field of endeavor of vehicle controls Gibson discloses:

	“wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object.” (Gibson [0060] wherein when the vehicle ahead pulls away i.e. the object is clear, the host vehicle will start the engine).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition occupation of Gibson with the vehicle start-stop control of Tedesco and Albertson because one of ordinary skill would have been motivated to make this modification in order to improve vehicle efficiency and automatic launches of a vehicle (Gibson [0006]).

	Regarding claim 12 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 11 but Tedesco does not appear to disclose:

	… wherein the impending change in the traffic condition comprises an impending change of a status of a traffic signal.

	However, in the same field of endeavor of vehicle controls Albertson discloses:

	“wherein the impending change in the traffic condition comprises an impending change of a status of a traffic signal.” (Albertson [0015] [0019] wherein based on an imminent change in traffic signal light the engine may power on for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition controlling the vehicle of Albertson with the vehicle start-stop control of Tedesco because one of ordinary skill would have been motivated to make this modification in order to better prepare the vehicle for acceleration and responsiveness for the driver during start-stop operations (Albertson [0015]).

	Regarding claim 13 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 12 and Tedesco further discloses:

	The method of claim 12 wherein the input signal comprises the vehicle-to-x communication. (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure).

	Regarding claim 15 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 11 and Tedesco further discloses:

	The method of claim 11 wherein the object comprises a surrounding vehicle, a pedestrian, (Tedesco [0016] wherein objects consist of traffic jams and stopped cars (i.e. surrounding vehicles) and pedestrians) or a gate for railway tracks.  

	Regarding claim 16 Tedesco in view of Albertson discloses all of the limitations of claim 15 and Tedesco further discloses:

	The method of claim 15 wherein the input signal comprises a vehicle-to-vehicle communication, (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) a vehicle-to-pedestrian communication, or a vehicle-to-infrastructure communication. (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure).

	Regarding claim 17 Tedesco in view of Albertson and Gibson discloses all of the limitations of claim 15 and Tedesco further discloses:

	The method of claim 15 wherein the input signal comprises the sensor signal from the host vehicle sensor.  (Tedesco [0014] [0018] wherein a camera is used as a sensor to supply to the ECU to control the start-stop feature).

	Regarding claim 19 Tedesco in view of Albertson discloses all of the limitations of claim 11 and Tedesco further discloses: 

	The method of claim 11 further comprising delaying generation of the control signal operative to initiate the start stage of the vehicle stop-start system based on the input signal indicating that an object is present in a roadway of the host vehicle.  (Tedesco [0013] wherein the vehicle will not start the engine back up if there is a hazard detected such as a vehicle in an intersection or a pedestrian in the travel path).  

	Regarding claim 20 Tedesco discloses:

	… a vehicle stop-start system having a stop stage in which an engine of a host vehicle is automatically stopped and a start stage in which the host 5Serial No. 16/897,330Atty. Dkt. No. LEAR20176PUS vehicle engine is automatically restarted after the stop stage, (Tedesco [0016] wherein a vehicle includes a start stop feature based on various inputs to the system) the host vehicle having a controller and an interface configured to receive an input signal including traffic condition information, (Tedesco clm 3 [0011] wherein the vehicle includes a vision system to determine traffic signals, pedestrians, lane markings, etc. and supplies information to the ECU to control other features like the start-stop functionality)  the input signal comprising a vehicle-to-x communication signal (Tedesco [0017] wherein the vehicle comprises V2X, V2V, or V2I infrastructure) or a sensor signal from a host vehicle sensor configured to monitor a traffic condition, (Tedesco [0014] [0017-0018] wherein a camera is used to detect traffic signs and other traffic events to control a start-stop of the vehicle) ... configured to cause the controller to: generate a control signal operative to automatically initiate the start stage of the vehicle stop-start system … (Tedesco [0014-0015] wherein when the camera system determines a stop condition the engine is powered fully off or partially shut down) 

	Tedesco does not appear to disclose:

	A non-transitory computer readable storage medium having stored computer executable instructions for controlling or the computer executable instructions or based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition; wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object.

	However, in the same field of endeavor of vehicle controls Albertson discloses:

	“A non-transitory computer readable storage medium having stored computer executable instructions for controlling” (Albertson [0014] wherein a memory with software or firmware is used to determine the start-stop of the engine) and “the computer executable instructions” (Albertson [0014] wherein a memory with software or firmware is used to determine the start-stop of the engine) and  “based on a determination that the traffic condition information of the input signal indicates an impending change in a traffic condition.” (Albertson [0015] [0019] wherein based on an imminent change in traffic signal light the engine may power on for the driver).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition controlling the vehicle of Albertson with the vehicle start-stop control of Tedesco because one of ordinary skill would have been motivated to make this modification in order to better prepare the vehicle for acceleration and responsiveness for the driver during start-stop operations (Albertson [0015]).

Additionally, Tedesco and Albertson does not appear to disclose:

	wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object. 

	However, in the same field of endeavor of vehicle controls Gibson discloses:

	“wherein the impeding change in the traffic condition comprises an impending traffic condition wherein a roadway of the host vehicle is clear of an object after having been occupied by the object.” (Gibson [0060] wherein when the vehicle ahead pulls away i.e. the object is clear, the host vehicle will start the engine).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the impeding change of the traffic condition occupation of Gibson with the vehicle start-stop control of Tedesco and Albertson because one of ordinary skill would have been motivated to make this modification in order to improve vehicle efficiency and automatic launches of a vehicle (Gibson [0006]).

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco and Albertson  and Gibson as applied to claims 1 and 11 above, and further in view of Yu et al. (US Pre-Granted Publication No. US 2012/0280806 A1 hereinafter “Yu”).

	Regarding claim 8 Tedesco in view of Albertson discloses all of the limitations of claim 1 but Tedesco does not appear to disclose:

	wherein the controller is further configured to generate an alert signal operative to effectuate an alert for a driver of the host vehicle of an impending start of the vehicle engine.

	However, in the same field of endeavor of vehicle controls Yu discloses:

	“wherein the controller is further configured to generate an alert signal operative to effectuate an alert for a driver of the host vehicle of an impending start of the vehicle engine.” (Yu [0013] [0030] [0038] wherein the vehicle system notifies the driver that the engine has restarted in order to prevent unwanted movement of the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the alert of an engine start of Yu with the vehicle start-stop control of Tedesco and Albertson because one of ordinary skill would have been motivated to make this modification in order to improve the safety of the vehicle by preventing the user from moving when the engine is restarted if the driver does not wish to move (Yu [0038]).

	Regarding claim 18 Tedesco in view of Albertson discloses all of the limitations of claim 11 but Tedesco does not appear to further disclose:

	… generating an alert signal operative to effectuate an alert for a driver of the host vehicle of an impending start of the host vehicle engine.  

	However, in the same field of endeavor of vehicle controls Yu discloses:

	“generating an alert signal operative to effectuate an alert for a driver of the host vehicle of an impending start of the vehicle engine.” (Yu [0013] [0030] [0038] wherein the vehicle system notifies the driver that the engine has restarted in order to prevent unwanted movement of the vehicle).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the alert of an engine start of Yu with the vehicle start-stop control of Tedesco and Albertson because one of ordinary skill would have been motivated to make this modification in order to improve the safety of the vehicle by preventing the user from moving when the engine is restarted if the driver does not wish to move (Yu [0038]).

	Claims 4 and 14 are cancelled and therefore not examined on their merits.

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664